IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


RANDY SNYDER,                              :   No. 112 WAL 2020
                                           :
                   Petitioner              :
                                           :   Petition for Allowance of Appeal
                                           :   from the Order of the
             v.                            :   Commonwealth Court
                                           :
                                           :
PENNSYLVANIA BOARD OF PROBATION            :
AND PAROLE,                                :
                                           :
                   Respondent              :


                                    ORDER



PER CURIAM

     AND NOW, this 2nd day of November, 2020, the Petition for Allowance of Appeal

is DENIED.